SHIPMAN, District Judge,
said he must direct the jury to bring in a verdict for the plaintiffs; that without entering into the question whether defendant was entitled to a credit on his accounts for money lost by theft or robbery, it was decisive of this case that he had never in any manner presented to any accounting officer of the treasury a claim for credit for the $6,000; nor had he on the trial shown himself to be in possession of vouchers not before in his power to procure. Acts March 3. 1797, § 4 (1 Stat 512). The judge further said tnat as to the claims made and disallowed for credit on account of expenses incurred, the defendant had not in any manner shown himself authorized to incur such expenses, and it did not appear, therefore, that they had been improperly disallowed (Acts Aug. 6, 1846, § 13; 9 Stat 59), and the transcript of the books of the treasury department, introduced by plaintiffs! showing that the defendant is indebted in the sum of $6,000, it is incumbent on him to prove conclusively that he is not
The jury accordingly rendered a verdict for the United States for $6,000 and interest from August 5, 1861.